SCHEDULE 13D (Rule 13d-101) Information to be Included in Statements filed pursuant to Rule 13d-1(a) And Amendments Thereto Filed Pursuant to Rule 13d-2(a) SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 Under the Securities Exchange Act of 1934 (Amendment No. 6)* Culp, Inc. (Name of Issuer) Common Stock, Par Value $0.05 per share (Title of Class of Securities) (CUSIP Number) Robert G. Culp, III P.O. Box 2686, 1823 Eastchester Drive, High Point, North Carolina 27265 (336) 889-5161 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 31, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Name of Reporting Person/I.R.S. Identification No. of Above Person (Entities Only) Robert G. Culp, III 2 Check the Appropriate Box if a Member of a Group* (a) o (b) o 3 SEC Use Only 4 Source of Funds N/A 5 Check if Disclosure of Legal Proceedings is required Pursuant to Item 2(d) or 2(e) o 6 Citizenship or Place of Organization United States 7. Sole Voting Power Number of Shares 8 Shared Voting Power Beneficially Owned by 0 9 Sole Dispositive Power Each Reporting Person With 10 Shared Dispositive Power 11 Aggregate Amount Beneficially Owned by Each Reporting Person 12 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares x (excludes 16,863 shares held of record by Reporting Person's spouse) 13
